DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims
After-final amendment filed 11 July 2022 is acknowledged.  Claims 11 and 23-29 have been cancelled.  Claim 30 has been added.  Claims 8-10, 12, 14, 22, and 30 are pending.

Information Disclosure Statement
Information disclosure statement filed 11 May 2022 has been fully considered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8-10, 12, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watanabe et al. (US Patent 6,218,281, hereinafter Watanabe ‘281) in view of Theuss (US Patent Application Publication 2011/0163440, hereinafter Theuss ‘440), Wilde et al. (German Patent Application Publication 195 32 250, hereinafter Wilde ‘250), and Hosseini et al. (US Patent Application Publication 2007/0131734, hereinafter Hosseini ‘734), all four of record.
With respect to claim 8, Watanabe ‘281 teaches (FIG. 4B):
a solder layer (12c), the solder layer (12c) comprising Sn (col. 9, ln. 37-42);
an adhesion layer (6b and 12a wherein Ni) directly disposed on the solder layer (12c), the adhesion layer (6b and 12a wherein Ni) comprising Ni (col. 6, ln. 14-24; col. 9, ln. 37-42);
a functional layer (6a) directly disposed on the adhesion layer (6b and 12a wherein Ni), the functional layer (6a) comprising Ti, TiW or W (col. 6, ln. 14-24);
an electrical contact layer (3) directly disposed on the functional layer (6a), the electrical contact layer (3) comprising Al, Ti, Ag or Cr (col. 5, ln. 62 – col. 6, ln. 8); and
a semiconductor substrate (1) disposed on the electrical contact layer (3) (col. 5, ln. 62 – col. 6, ln. 8).
Thus, Watanabe ‘281 is shown to teach all the features of the claim with the exception of:
a carrier having a metallic surface comprising Ni; and
an intermetallic phase layer disposed on the carrier, the intermetallic phase layer comprising Ni and Sn;
wherein the solder layer is disposed on the intermetallic phase layer; and
wherein the semiconductor substrate is directly disposed on the electrical contact layer.
However, Theuss ‘440 teaches (FIGs. 2A-2E) a carrier having a metallic surface (11) comprising Ni directly affixed to a Sn solder layer (“bond layer”; [0040]) to mount a semiconductor device to a common carrier to provide stability and so that said semiconductor device may effectively interface with external devices ([0035, 0040]).
Further, Wilde ‘250 teaches Ni-Sn systems forming intermetallic phases (p. 7, ln. 5-13; Table 2) to produce a reliable positive connection for metallic surfaces of semiconductor contacts having high thermal stability (p. 3, ln. 3-11).  This intermetallic phase would be formed of the Ni-Sn materials comprising the system, and would be disposed on and between the carrier and the solder layer of Watanabe ‘281 and Theuss ‘440.
Still further, Hosseini ‘734 teaches (FIGs. 7 and 8) wherein a semiconductor substrate (“Si chip”) is directly disposed on an electrical contact layer (“Al”) ([0081-0084]) as a means to join a semiconductor device to a chip carrier ([0057]) to form an electronic component ([0061]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the system of Watanabe ‘281 further comprising a carrier having a metallic surface comprising Ni as taught by Theuss ‘440 to mount a semiconductor device to a common carrier to provide stability and so that said semiconductor device may effectively interface with external devices; to have disposed on the carrier of Watanabe ‘281 and Theuss ‘440 an intermetallic phase layer, the intermetallic phase layer comprising Ni and Sn; wherein the solder layer is disposed on the intermetallic phase layer as taught by Wilde ‘250 to produce a reliable positive connection for metallic surfaces of semiconductor contacts having high thermal stability; and to have formed the semiconductor substrate of Watanabe ‘281 directly disposed on the electrical contact layer as taught by Hosseini ‘734 as a means to join a semiconductor device to a chip carrier to form an electronic component.

With respect to claim 9, Watanabe ‘281 does not teach wherein the carrier comprises Cu, Ni or Fe.
However, Theuss ‘440 teaches (FIGs. 2A-2E) a carrier (11) comprising Ni to mount a semiconductor device to a common carrier to provide stability and so that said semiconductor device may effectively interface with external devices ([0035]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the carrier of Watanabe ‘281, Theuss ‘440, Wilde ‘250, and Hosseini ‘734 comprising Cu, Ni or Fe as taught by Theuss ‘440 to mount a semiconductor device to a common carrier to provide stability and so that said semiconductor device may effectively interface with external devices.

With respect to claim 10, Watanabe ‘281 does not teach wherein the carrier is a non-metallic carrier.
However, Theuss ‘440 teaches (FIGs. 2A-2E) a non-metallic carrier having a metallic surface (11) to mount a semiconductor device to a common carrier to provide stability and so that said semiconductor device may effectively interface with external devices ([0035]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the carrier of Watanabe ‘281, Theuss ‘440, Wilde ‘250, and Hosseini ‘734 as a non-metallic carrier as taught by Theuss ‘440 to mount a semiconductor device to a common carrier to provide stability and so that said semiconductor device may effectively interface with external devices.

With respect to claim 12, Watanabe ‘281 does not teach wherein the intermetallic phase layer comprises a binary alloy of Ni and Sn.
Wilde ‘250 teaches Ni-Sn systems forming intermetallic phases (p. 7, ln. 5-13; Table 2) to produce a reliable positive connection for metallic surfaces of semiconductor contacts having high thermal stability (p. 3, ln. 3-11).  The Ni-Sn system of Wilde ‘250 consists of only Ni and Sn, and thus the intermetallic phase formed therebetween would comprise a binary alloy of Ni and Sn.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the intermetallic phase layer of Watanabe ‘281, Theuss ‘440, Wilde ‘250, and Hosseini ‘734 comprising a binary alloy of Ni and Sn as taught by Wilde ‘250 as a byproduct of a soldering process.

With respect to claim 30, Watanabe ‘281, Theuss ‘440, Wilde ‘250, and Hosseini ‘734 teach the device as described in claim 8 above, but primary reference Watanabe ‘281 does not explicitly teach the additional limitation wherein the adhesion layer is a single layer.
However, Watanabe ‘281 teaches (FIG. 4B) that first (6b) and second (12a) components comprising the adhesion layer (6b and 12a) may both be formed of Ni and are in direct contact with each other (col. 6, ln. 14-24; col. 9, ln. 37-42).  Thus, the first (6b) and second (12a) components both formed of Ni and directly adjacent to each other form an equivalent single layered adhesion layer (6b and 12a).
Further, the specification contains no disclosure of either the critical nature of the claimed number of layers of the adhesion layer or any unexpected results arising therefrom.  Where patentability is said to be based upon a particular chosen distance or upon another variable recited in the claim, Applicant must show that the chosen variable is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the adhesion layer of Watanabe ‘281, Theuss ‘440, Wilde ‘250, and Hosseini ‘734 as a single layer as taught by Watanabe ‘281 because the components comprising the adhesion layer of Watanabe ‘281 are formed of the same Ni material and are directly adjacent to each other, and thus may be interpreted as an equivalent single Ni layer.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watanabe ‘281, Theuss ‘440, Wilde ‘250, and Hosseini ‘734 as applied to claim 8 above, and further in view of Bieler et al. (US Patent Application Publication 2004/0112478, hereinafter Bieler ‘478) of record.
With respect to claim 14, Watanabe ‘281 does not teach wherein the intermetallic phase layer is a homogenous layer based on isothermal solidification of Sn and Ni at a soldering temperature.
However, Bieler ‘478 teaches forming an intermetallic phase layer to be homogeneous ([0015]).  This results in solder joints with increased strength, lower creep rates, and enhanced ductility as compared to known lead-free solders.
Further, Hosseini ‘734 teaches (FIGs. 7 and 8) an intermetallic phase layer (“Pd:Au:Sn”) formed by isothermal solidification ([0039]).  This isothermal solidification process results in joints having a greater mechanical, electrical, and thermal capability than that of the conventionally produced joint.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the intermetallic phase layer of Watanabe ‘281, Theuss ‘440, Wilde ‘250, and Hosseini ‘734 as a homogenous layer as taught by Bieler ‘478 to form a solder joint having increased strength, lower creep rates, and enhanced ductility as compared to known lead-free solders; and to have formed the intermetallic phase layer of Watanabe ‘281, Theuss ‘440, Wilde ‘250, and Hosseini ‘734 based on isothermal solidification of Sn and Ni at a soldering temperature as taught by Hosseini ‘734 to produce joints having a greater mechanical, electrical, and thermal capability than that of the conventionally produced joint.
The expression, “based on isothermal solidification of Sn and Ni at a soldering temperature,” is taken to be a product-by-process limitation and is given limited patentable weight.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watanabe ‘281, Theuss ‘440, Wilde ‘250, and Hosseini ‘734 as applied to claim 8 above, and further in view of Bergmann et al. (German Patent Application Publication 101 24 141, hereinafter Bergmann ‘141) of record.
	With respect to claim 22, Watanabe ‘281 does not teach wherein the intermetallic phase layer, the solder layer, the adhesion layer, the functional layer, and the electrical contact layer are free from gold.
However, Bergmann ‘141 teaches (FIG. 4) an Au free alternative layer system connecting a semiconductor substrate to a carrier ([0049-0059]) to affect the thermomechanical release in tension at a junction between the semiconductor substrate and the carrier (abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the intermetallic phase layer, the solder layer, the adhesion layer, the functional layer, and the electrical contact layer of Watanabe ‘281, Theuss ‘440, Wilde ‘250, and Hosseini ‘734 free from gold as taught by Bergmann ‘141 to affect the thermomechanical release in tension at the junction between the semiconductor substrate and the carrier.

Response to Arguments
Applicant’s cancellation of claim 23 is sufficient to overcome the objections to the drawings and the specification made in the final rejection filed 11 May 2022.  The objections to the drawings and the specification have been withdrawn.
Applicant’s cancellation of claims 11 and 23 are sufficient to overcome the 35 U.S.C. 112 2nd paragraph rejection of claims 23-29 and the 35 U.S.C. 112 2nd paragraph rejections of claims 11 and 23-29.  The 35 U.S.C. 112 2nd paragraph rejection of claims 23-29 and the 35 U.S.C. 112 2nd paragraph rejections of claims 11 and 23-29 have been withdrawn.
Applicant’s arguments, see remarks, pp. 5-6, filed 11 July 2022, with respect to the rejection(s) of claim(s) 8-12, 14, and 22-29 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Applicant argues that Otremba ‘684 discloses neither the materials (i.e. Ni and Sn) nor the conditions required to achieve an intermetallic phase between said materials. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of prior art references of record.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11 May 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        


/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826